936 So.2d 204 (2006)
TRANSCONTINENTAL GAS PIPE LINE CORPORATION; Texas Gas Transmission Corporation; Columbia Gulf Transmission Company; Trunkline Gas Company; Texas Eastern Transmission, LP; Florida Gas Transmission Company and Mississippi River Transmission Corporation
v.
LOUISIANA TAX COMMISSION; Malcolm A. Price, Jr., in His Capacity as Chairman of the Louisiana Tax Commission; et al.
Reliant Energy Arkla; Reliant Energy Entex; and Reliant Energy Gas Transmission Company
v.
Louisiana Tax Commission; Malcolm A. Price, Jr., in His Capacity as Chairman of the Louisiana Tax Commission; et al.
No. 2006-C-0988.
Supreme Court of Louisiana.
September 1, 2006.
Denied.